                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                       )
                                               )       Criminal Action Nos. 12-104
                 v.                            )                            13-124
                                               )
RAMON PORTIS,                                  )       Judge Cathy Bissoon
                                               )
                        Defendant.             )

                                     MEMORANDUM ORDER

          Pending before the Court is Defendant Ramon Portis’s (“Defendant’s”) Renewed Motion

for a Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)(2) (hereinafter “Motion,” Doc. 381 1).

The Government has filed a Response in Opposition (hereinafter “Response,” Doc. 383), and

Defendant’s Motion is now ripe. For the reasons that follow, Defendant’s Motion will be denied.

BACKGROUND

          On May 29, 2013, Defendant pleaded guilty to a lesser included offense at Count 1 of the

Indictment against him in Criminal Action 12-104 (conspiracy to distribute 100 grams or more of

heroin) and to Count 1 of the Information against him in Criminal Action 13-124 (possession of

a firearm in furtherance of a drug trafficking crime). (Transcript of Change of Plea Hearing 25-

26, Doc. 369.)

          Defendant entered this plea pursuant to the terms of a plea agreement under Federal Rule

of Criminal Procedure 11(c)(1)(C) (“Rule 11(c)(1)(C)”). Under this plea agreement, “the parties

stipulate[d] and agree[d] that the appropriate sentence in this case [was] a term of imprisonment

of 14 years,” which represented an upward variance from the guideline range. (Plea Agreement

signed May 29, 2013, on file with Court.) The parties’ agreement referred to Section 2D1.1 of




1
    All docket entry numbers refer to filings at Criminal Action 12-104.
                                                   1
the United States Sentencing Guidelines (the “Guidelines”) as the relevant provision governing

Defendant’s sentence at Count 1 of the Indictment. The Court accepted the terms of the parties’

agreement, and Defendant was sentenced to 14 years’ imprisonment on October 18, 2013.

(Transcript of Sentencing Hearing 15, Doc. 225.)

        Not long after Defendant was sentenced, Section 2D1.1 of the Guidelines was amended

to decrease the base offense levels for drug offenses by two levels, and the Sentencing

Commission elected to make this amendment, Amendment 782, retroactive. See, e.g., United

States v. Bryant, No. 12-103, 2015 WL 6472635, at *1 (W.D. Pa. Oct. 26, 2015) (Bissoon, J.).

        On October 30, 2018, Defendant filed the instant Motion pro se, 2 arguing that pursuant to

Hughes v. United States, 138 S. Ct. 1765 (2018), 3 he is entitled to a reduction in sentence under

Amendment 782. (See Motion at 1-2.) Specifically, Defendant requests to be “resentenced . . .

[pursuant] to the new guidelines range applicable to him that has been lowered by two levels.”

(Id. at 4.)

        In opposition, the Government argues that the term of imprisonment imposed was not

“based on a sentencing range that has subsequently been lowered,” 18 U.S.C. § 3582(c)(2)

(emphases added), for two reasons.

        First, the Government argues that the sentence was negotiated based on Defendant’s

serious criminal conduct, including matters outside the scope of the Indictment and the

Information, rather than based on the Guidelines. (Response 2.) 4



2
  The Motion was docketed on November 5, 2018.
3
  Hughes holds that “[a] sentence imposed pursuant to a Type-C agreement is no exception to the
general rule that a defendant’s Guidelines range is both the starting point and a basis for his
ultimate sentence,” id. at 1776; as a result, when “[t]hat range has ‘subsequently been lowered by
the Sentencing Commission,’ [a defendant] is eligible for relief under § 3582(c)(2),” id. at 1778.
4
  The Court finds that this argument is foreclosed by Hughes, as Defendant’s plea agreement
clearly refers to Section 2D1.1, and the calculations under that section were “part of the
                                                 2
       Second, the Government argues that the applicable guideline range has not been lowered.

That is, Defendant’s guideline range was ultimately set by the unaltered statutory mandatory

minimum of 60 months rather than the range that would have applied absent the mandatory

minimum (46 to 57 months) and that has since been lowered. (Id.) As a result, pursuant to

Guideline Section 5G1.1(b), the Government argues that the guideline sentence was 60 months

and that this “range” has not been altered by Amendment 782. U.S.S.G. 5G1.1(b) (“Where a

statutorily required minimum sentence is greater than the maximum of the applicable guideline

range, the statutorily required minimum sentence shall be the guideline sentence.”) Without a

change in the applicable guideline range, the Government argues that this Court lacks authority

to reduce a sentence under 18 U.S.C. § 3582(c)(2).

       In support of their argument as to the relevant guideline range, the Government also cites

the policy statement of the Sentencing Commission at Guideline Section 1B1.10(a)(2), which

states that “[a] reduction in the defendant’s term of imprisonment is not consistent with this

policy statement and therefore is not authorized under 18 U.S.C. § 3582(c)(2) if . . . an

amendment listed in subsection (d) does not have the effect of lowering the defendant’s

applicable guideline range.” U.S.S.G. 1B1.10(a)(2). Application Note 1(A) to this Section

further clarifies that a reduction is not authorized if an “amendment does not have the effect of

lowering the defendant’s applicable guideline range because of the operation of another

guideline or statutory provision (e.g., a statutory mandatory minimum term of imprisonment).”

Id. at cmt. n.1(A). These policy statements are binding on the Court. See Dillon v. United




framework the district court relied on in imposing the sentence or accepting the agreement.”
Hughes, 138 S. Ct. at 1775. However, as explained below, the Government’s first argument is
tangential to the Court’s analysis and conclusion.
                                                 3
States, 560 U.S. 817, 821 (2010) (“Any reduction must be consistent with applicable policy

statements issued by the Sentencing Commission.”).

ANALYSIS

       Under 18 U.S.C. § 3582(c)(2),

       in the case of a defendant who has been sentenced to a term of imprisonment based on a
       sentencing range that has subsequently been lowered by the Sentencing Commission
       pursuant to 28 U.S.C. 944(o) . . . the court may reduce the term of imprisonment, after
       considering the factors set forth in section 3553(a) to the extent that they are applicable, if
       such a reduction is consistent with applicable policy statements issued by the Sentencing
       Commission.

Id. The statute thus requires that: (1) the sentence was “based on” the guideline range, (2) that

this range has “been lowered,” and that (3) a reduction would be “consistent” with the

Sentencing Commission’s policy statements. See United States v. Cruse, 2018 WL 5281679, at

*2 (W.D. Pa. Oct. 24, 2018).

       In Hughes, the Supreme Court clarified the application of the “based on” requirement to

plea agreements under Rule 11(c)(1)(C) (sometimes called “Type-C” agreements). Specifically,

the Court held that “a sentence imposed pursuant to a Type-C agreement is ‘based on’ the

defendant’s Guidelines range so long as that range was part of the framework the district court

relied on in imposing the sentence or accepting the agreement.” Hughes, 138 S. Ct. at 1775.

However, the Supreme Court in Hughes did not address how district courts are to determine

when a guideline range has “been lowered.”

       The Court of Appeals for the Third Circuit has addressed this question, and has

concluded that a guideline range has not “been lowered” when a mandatory minimum exceeded

the otherwise applicable guideline range at sentencing and became the guideline sentence under

Guideline 5G1.1(b). E.g., United States v. Ortiz-Vega, 744 F.3d 869, 873 (3d Cir. 2014) (“if a

defendant is subjected to a mandatory minimum, he or she would not be given a sentence ‘based

                                                 4
on a sentencing range that has subsequently been lowered’”); United States v. Mainor, 725 F.

App’x 85, 86 (3d Cir. 2018) (“A reduction is not authorized under § 3582(c)(2) if the change to

the Sentencing Guidelines ‘does not have the effect of lowering the defendant’s applicable

guideline range because of the operation of another guideline or statutory provision (e.g., a

statutory mandatory minimum term of imprisonment).’” (quoting U.S.S.G. § 1B1.10 cmt.

n.1(A)).

       Consistent with the above, the Court’s analysis is straightforward. As applied to

Defendant, the ultimate guideline “range” at his sentencing was 60 months. (Transcript of

Sentencing Hearing 7.) After Amendment 782, Defendant’s guideline sentence remains 60

months. The Court thus finds that Defendant’s guideline range has not been lowered by

Amendment 782 and that the Court lacks the authority to reduce Defendant’s sentence under 18

U.S.C. § 3582(c)(2).

                                             *   *   *

       Accordingly, Defendant’s Motion (Doc. 381) is DENIED.



February 15, 2019                                    s\Cathy Bissoon
                                                     Cathy Bissoon
                                                     United States District Judge

cc (via ECF email notification):

All Counsel of Record

cc (via First-Class U.S. Mail):

RAMON PORTIS
USMS 33500068
USP, Big Sandy
P.O. Box 2068
Inez, KY 41224



                                                 5
